FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 28, 2020

                                      No. 04-20-00406-CV

                 Moises RODRIGUEZ and Moses Property Investments, LLC,
                                    Appellants
                                       v.
                          SAN ANTONIO DBX ESTATE INC.,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV08532
                          Honorable John Longoria, Judge Presiding


                                         ORDER

        On August 21, 2020, court reporter Kayleen Rivera filed a notification of late record,
notifying this court that the reporter’s record was not filed when it was originally due because:
(1) appellants had failed to request the record, and (2) appellants had failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and that appellants were not
entitled to appeal without paying the fee.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that appellants have requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellants provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying the
reporter’s fee.

        The reporter’s record must be filed no later than ten (10) days after the date appellants’
written proofs are filed with this court. If appellants fail to respond within the time provided,
appellants’ brief will be due within thirty (30) days of the date of this order, and the court will
consider only those issues or points raised in appellants’ brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court